EMPLOYMENT AGREEMENT  

THIS AGREEMENT is made effective as of the 26 day of March, 2009, by and among
CPG International Holdings LP (“CPG LP”), a Delaware limited partnership, and
its wholly owned subsidiaries, CPG International Inc., a Delaware corporation
(“Employer”), CPG International I Inc., a Delaware corporation (“CPG”), AZEK
Building Products, Inc., a Delaware corporation (“AZEK”) and Scranton Products
Inc., a Delaware corporation (“Scranton,” together with CPG LP, Employer, CPG,
AZEK, and Scranton, the “Companies” and each individually a “Company”), and Ken
Buck (the “Executive”) (the “Agreement”).

RECITALS

WHEREAS, Employer desires to continue to employ the Executive and to utilize his
management services as indicated herein, and the Executive has agreed to provide
such management services to Employer;

WHEREAS, as a condition precedent and a material inducement for Employer to
continue to employ and pay the Executive, the Executive has agreed to execute
this Agreement and be bound by the provisions herein; and

WHEREAS, as a condition precedent and a material inducement for the Companies to
enter into this Agreement, the Executive has agreed to execute the
Noncompetition Agreement among the Companies and the Executive, dated as of
March 26, 2009 (the “Noncompetition Agreement”), and be bound by the provisions
therein.

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto agree as follows:

PROVISIONS

1.        Term and Duties. The Executive is currently employed as Vice
President, Human Resources of Employer. Employer hereby agrees to continue to
employ the Executive until January 16, 2011 (the “Term”), unless terminated
earlier in accordance with Section 5 hereof. Subject to the provisions of this
Agreement, during the Term, the Executive shall devote his best efforts and
abilities to the performance of the Executive’s duties on behalf of Employer and
to the promotion of its interests consistent with and subject to the direction
of Eric Jungbluth, the chief executive officer of Employer, or his successor.

2.        Exclusivity. The Executive shall devote all of his business time,
energies, attention and abilities to the operation of the business of Employer
and shall not be actively involved in any other trade or business or as an
employee of any other trade or business.

 

3.

Compensation.

In consideration of the services to be rendered by the Executive during the
Term, Employer shall pay to the Executive $160,000 per year (“Base
Compensation”), payable bi-weekly and prorated for any partial employment
period. The Executive shall also be eligible to participate in the CPG
International Inc. MIP plan beginning in calendar year 2009.

 

--------------------------------------------------------------------------------

4.        Benefits. During the Term, the Executive shall be eligible to
participate in such benefit programs offered by Employer as are offered to
similarly-situated employees of Employer (except in the case of equity-based
incentive plans where awards are subject to Board (or committee thereof)
approval), subject in each case to the generally applicable terms and conditions
of the plan, benefit or program in question. For each calendar year beginning in
2008, the Executive shall be entitled to three (3) weeks vacation.

 

5.

Termination of Employment.

(a)       If, during the Term, the Executive’s employment is terminated for any
reason, the Employer shall be obligated to pay the Executive all earned but
unpaid Base Compensation, unpaid expense reimbursements and accrued but unused
vacation (the “Accrued Amounts”). If, during the Term, the Executive’s
employment is terminated by the Employer other than for Cause within six (6)
months following a Change in Control, Employer shall be obligated, in addition
to the payment of the Accrued Amounts, to continue to pay the Executive’s Base
Compensation at the rate then in effect for a period of six (6) months following
the termination date (the “Termination Payments”). Employer’s obligation to make
the Termination Payments shall be conditioned upon (i) the absence of a breach
by the Executive of the Noncompetition Agreement and (ii) Executive’s execution,
delivery and non-revocation of a valid and enforceable general release of claims
in a form reasonably acceptable to Employer (the “Release”). Subject to Section
5(b), the Termination Payment shall be paid in installments on Employer’s
regular payroll dates occurring during the six (6) month period immediately
following the effectiveness of the Release. The Accrued Amounts shall be paid
within thirty (30) days following the termination date.

(b)       If the Executive is a “specified employee” for purposes of Section
409A of the Internal Revenue Code of 1986, as amended, any payments required to
be made pursuant to this Section 5 which are subject to Section 409A shall not
commence until six (6) months from the termination date, with the first payment
to be equal to the aggregate amount that would have been paid to the Executive
under this Section 5 during the first six (6) months immediately following the
termination date had this Section 5(b) not been applicable.

(c)       “Cause” as used herein shall mean the Executive’s (i) commission of an
act which constitutes common law fraud, embezzlement (other than occasional,
customary and de minimis use of the Companies’ property for personal purposes)
or a felony, an act of moral turpitude, or of any tortious or unlawful act
causing material harm to the Companies’ business, standing or reputation; (ii)
gross negligence on the part of the Executive in the performance of his duties
hereunder; (iii) breach of his duty of loyalty or care to any of the Companies;
(iv) other misconduct that is materially detrimental to any of the Companies;
(v) ongoing refusal or failure to perform the Executive’s duties or the
deliberate and consistent refusal to conform to or follow any reasonable policy
adopted by the Board, in each case after receiving written notice describing his
noncompliance and being given a ten (10) business days opportunity to cure (to
the extent curable) such non-compliance; or (vi) material breach by the
Executive of this Agreement, the Noncompetition Agreement or any other agreement
with or for the benefit of any of the Companies to which the Executive is a
party or by which the Executive is bound, which material breach is not cured (to
the extent curable) within ten (10) business days following written notice from
Employer.

 

--------------------------------------------------------------------------------

(d)       A “Change in Control” shall occur when any person, other than the
Companies or their affiliates, acquires more than fifty percent (50%) of the
outstanding voting securities of Employer.

6.        Consideration. The Executive acknowledges and agrees that the
consideration set forth in the recitals to this Agreement and the rights and
benefits hereunder are all and singularly valuable consideration which are
sufficient for any or all of the Executive’s covenants set forth herein and in
the Noncompetition Agreement.

7.        No Prior Agreements. The Executive represents and warrants that his
performance of all the terms of this Agreement does not and shall not breach any
fiduciary or other duty or any covenant, agreement or understanding (including,
without limitation, any agreement relating to any proprietary information,
knowledge or data acquired in confidence, trust or otherwise) to which he is a
party or by the terms of which he may be bound. The Executive further covenants
and agrees not to enter into any agreement or understanding, either written or
oral, in conflict with the provisions of this Agreement.

8.        Notices. All notices, requests, consents and demands by the parties
hereto shall be delivered by hand, by confirmed facsimile transmission, by
recognized national overnight courier service or by deposit in the United States
mail, postage prepaid, by registered or certified mail, return receipt
requested, addressed to the party to be notified at the addresses set forth
below:

if to the Executive:

 

Ken Buck

1540 Farmersville Road

Bethlehem, Pa 18020

 

if to any Company:

 

c/o AEA Investors LLC

55 East 52nd Street

New York, NY  10055

Attn: General Counsel

 

with copy to:

 

Fried, Frank, Harris, Shriver and Jacobson LLP

One New York Plaza

New York, NY 10004

Attention: Christopher Ewan, Esq.

 

Notices shall be effective immediately upon personal delivery or facsimile
transmission, one (1) business day after deposit with an overnight courier
service or three (3) business days after the date of mailing thereof. Other
notices shall be deemed given on the date of receipt. Any party hereto may
change the address specified herein by written notice to the other parties
hereto.

 

--------------------------------------------------------------------------------

9.        Entire Agreement. This Agreement cancels and supersedes any and all
prior agreements and understandings between the parties hereto with respect to
the obligations of the Executive, whether oral or written. This Agreement and
the Noncompetition Agreement constitute the entire agreement between the parties
with respect to the matters herein provided, and no modifications or waiver of
any provision hereof shall be effective unless in writing and signed by the
Companies and the Executive.

10.      Binding Effect. All of the terms and provisions of this Agreement shall
be binding upon the parties hereto and its or his heirs, executors,
administrators, legal representatives, successors and assigns, and inure to the
benefit of and be enforceable by the Companies and their successors and assigns,
except that the duties and responsibilities of the Executive hereunder are of a
personal nature and shall not be assignable or delegable in whole or in part.

11.      Severability. In the event that any provision of this Agreement or
application thereof to anyone or under any circumstance is found to be invalid
or unenforceable in any jurisdiction to any extent for any reason, such
invalidity or unenforceability shall not affect any other provision or
application of this Agreement which can be given effect without the invalid or
unenforceable provision or application and shall not invalidate or render
unenforceable such provision or application in any other jurisdiction.

12.      Remedies; Waiver. No remedy conferred upon the Companies by this
Agreement is intended to be exclusive of any other remedy, and each and every
such remedy shall be cumulative and shall be in addition to any other remedy
given hereunder or now or hereafter existing at law or in equity. No delay or
omission by the Companies in exercising any right, remedy or power hereunder or
existing at law or in equity shall be construed as a waiver thereof, and any
such right, remedy or power may be exercised by the party possessing the same
from time to time and as often as may be deemed expedient or necessary by such
party in its sole discretion.

13.      Counterparts. This Agreement may be executed in several counterparts,
each of which is an original and all of which shall constitute one instrument.
It shall not be necessary in making proof of this Agreement or any counterpart
hereof to produce or account for any of the other counterparts.

14.      Governing Law. The validity, interpretation, construction, performance
and enforcement of this Agreement shall be governed by the laws of the State of
New York, without application of conflict of laws principles.

15.      Headings. The captions and headings contained in this Agreement are for
convenience only and shall not be construed as a part of the Agreement.

 

[signature page follows]

 

 

 

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first above written.

 

 

 

CPG INTERNATIONAL HOLDINGS LP

 

 

CPG INTERNATIONAL INC.

By:

CPG Holding I LLC

 

 

 

 

Its General Partner

 

 

 

By:

/s/ Amy Bevacqua

 

By:

/s/ Amy Bevacqua

Name:

Amy Bevacqua

 

Name:

Amy Bevacqua

Title:

Vice President

 

Title:

Vice President

 

 

 

 

 

 

 

CPG INTERNATIONAL I INC

 

 

AZEK BUILDING PRODUCTS, INC.

 

 

 

 

 

By:

/s/ Amy Bevacqua

 

By:

/s/ Amy Bevacqua

Name:

Amy Bevacqua

 

Name:

Amy Bevacqua

Title:

Vice President

 

Title:

Vice President

 

 

 

 

 

 

 

SCRANTON PRODUCTS INC.

 

 

EXECUTIVE

 

 

 

 

 

By:

/s/ Amy Bevacqua

 

By:

/s/ Ken Buck

Name:

Amy Bevacqua

 

Name:

Ken Buck

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

 

 